DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Amendment
Acknowledgment is made of applicant's Amendment, filed 09-23-2021. The changes and remarks disclosed therein have been considered.

Claim(s) 26-28, 30, 37, and 40-44 has/have been amended, and claim(s) 26-51 remain(s) pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 26, 27, 29, 30, 32, 35, 36, and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joshi, US 20030132470 A1, in view of Kumar, US 20190027535 A1.

As to claim 26, Joshi discloses an apparatus (see Joshi Para [0002]) comprising: 
a word line (see Joshi Fig 2 Ref 220); a source line (see Joshi Fig 14 Ref 494); a bit-line (see Joshi Fig 13 Ref 544); and a memory bit-cell (see Joshi Fig 14 Ref 610) coupled to the source line, the bit-line, and the word line, wherein the memory bit-cell comprises 
a capacitor (see Joshi Fig 14 Ref 540) including a ferroelectric material (see Joshi Paras [0055] and [0073]) and a transistor (see Joshi Fig 12 Ref 208 and Para [0073]) fabricated on a backend of a die (see Joshi Fig 9).

Joshi does not appear to explicitly disclose

a first source or drain region; a second source or drain region; and 
a channel region extending vertically between the first source or drain region, and the second source or drain region; wherein 
the capacitor is aligned vertically above or below both the first source or drain region, and the channel region; and wherein 
the capacitor is coupled to the transistor via the first source or drain region.

Kumar discloses 
the transistor comprising: 
a first source or drain region (see Kumar Fig 1 Ref 116); a second source or drain region (see Kumar Fig 1 Ref 106); and 
a channel region extending vertically between the first source or drain region, and the second source or drain region (see Kumar Fig 1 Ref 110); wherein 
the capacitor is aligned vertically above or below both the first source or drain region, and the channel region (see Kumar Fig 8 Ref 214); and wherein 
the capacitor is coupled to the transistor via the first source or drain region (see Kumar Fig 1 Ref 110).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that an apparatus, as disclosed by Joshi, may implement a particular select transistor, as disclosed by Kumar. The inventions are well known variants of structures for resistive memories and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Kumar’s attempt to improve electrostatic gate control (see Kum Para [0041]).

As to claim 27, Joshi and Kumar discloses the apparatus of claim 26, wherein 
the capacitor comprises a layer of the ferroelectric material (see Kumar Fig 8 Ref 214), and conductive contact structure electrically coupled to the layer (see Kumar Fig 8 Refs 210 and 212), and wherein 
the conductive contact structure adjoins the first source or drain region (see Kumar Fig 8 Refs 210 and 212).

As to claim 29, Joshi and Kumar disclose the apparatus of claim 26, wherein 
the capacitor is positioned directly above the transistor (see Joshi Fig 12 Refs 208 and 14; The footprint overlap, thus directly above.). 

As to claim 30, Joshi and Kumar disclose the apparatus of claim 26, wherein 
the capacitor is positioned above the transistor.

Joshi and Kumar do not appear to explicitly disclose directly below.

However, it would have been obvious to one skilled in the art at the time of the effective filing of the invention that an apparatus, as disclosed by Joshi and Kumar, may be mounted in a chip in the reverse direction of the disclosed orientation of Joshi figure 12, character reference 14.  Inverting elements of an invention is obvious (see MPEP 2144.04.VI.A), and is motivated by a number of design considerations, such as managing capacitive coupling and solder ball size considerations, thus the claimed limitation are not patentable.

As to claim 32, Joshi and Kumar disclose the apparatus of claim 27, wherein 
the ferroelectric capacitor includes: 
a first layer (see Joshi Fig 12 Ref 238) comprising metal (see Joshi Para [0060]); a second layer (see Joshi Fig 12 Ref 494) comprising metal (see Joshi Para [0066]); and a third layer (see Joshi Fig 12 Ref 490) comprising the ferroelectric material (see Joshi Paras [0055] and [0073]), the third layer between the first and second layers (see Joshi Fig 12 Ref 490).

As to claim 35, Joshi and Kumar disclose the apparatus of claim 32, wherein 
the third layer includes one of: Hf, Zr, Sr, Ti, O, Bi, Fe, or Ba (see Joshi Para [0045]).

As to claim 36, Joshi and Kumar disclose the apparatus of claim 32, wherein 
the third layer includes one of: TiAl, Nb doped SrTiO.sub.3 (STO), La doped STO, STO, BiFeO.sub.3 (BFO), BiTeO.sub.3, BaTiO.sub.3 (BTO), or HfZrO.sub.2 (HZO) (see Joshi Para [0045]).

As to claim 40, Joshi and Kumar disclose the apparatus of claim 26, wherein 
the transistor is coupled to the word-line (see Joshi Fig 2 Ref 220).

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi, US 20030132470 A1 and Kumar, US 20190027535 A1, in view of Schloss, US 20140009998 A1.

As to claim 28, Joshi and Kumar disclose the apparatus of claim 26, further comprising
peripheral circuitry coupled to the memory bit-cell.

Joshi and Kumar do not appear to explicitly disclose the peripheral circuitry comprises transistors positioned on the frontend of the die.

Schloss discloses the peripheral circuitry comprises transistors positioned on the frontend of the die (see Schloss Fig 7 Refs 720, 730, and 712).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that an apparatus, as disclosed by Joshi, may implement additional circuitry on the front end layers, as disclosed by Schloss. The inventions are well known variants of structures for resistive memories and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Schloss’s attempt to include analog and digital circuitry on the active layer of the device (see Schloss Para [0064]).

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi, US 20030132470 A1 and Kumar, US 20190027535 A1, in view of Hu, US 20170162702 A1.

As to claim 31, Joshi and Kumar disclose the apparatus of claim 26, wherein 
the transistor is a transistor.

Joshi and Kumar do not appear to explicitly claim nanowire transistor.

Hu discloses nanowire transistor (see Hu Para [0025]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that an apparatus, as disclosed by Joshi and Kumar, may implement a particular type of transistor as an access transistor, as disclosed by Hu. The inventions are well known variants of devices which use transistors to control electron transport, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Hu’s attempt to minimize the voltage needed to activate the transistor (see Hu Para [0034]).

Claim(s) 33, 34, and 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi, US 20030132470 A1 and Kumar, US 20190027535 A1,  in view of Li, US 20100110758 A1.

As to claim 33, Joshi and Kumar disclose the apparatus of claim 32, wherein 
the first and second layers include metal.

Joshi Kumar do not appear to explicitly disclose one of: Sr, Ru, La, Sr, Mn, Nb, Cr, or O.

Li discloses one of: Sr, Ru, La, Sr, Mn, Nb, Cr, or O (see Li Paras [0028] and [0033]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that an apparatus, as disclosed by Joshi and Kumar, may implement particular ferroelectric capacitors with particular chemistries, as disclosed by Li. The inventions are well known variants of structures for resistive memories and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Li’s attempt to increase electrode contact area (see Li Para [0026]).

As to claim 34, Joshi, Kumar, and Li disclose the apparatus of claim 32, wherein 
the first and second layers include one of: SrRuO3, (La,Sr)CoO3 [LSCO], La0.5Sr0.5Mn1-xNixO, Cu-doped SrFe0.9Nb0.1O3, or (La, Sr)CrO3 (see Li Paras [0028] and [0033]).

As to claim 37, Joshi, Hu, Lupino, and Li disclose the apparatus of claim 32, wherein 
third layer has a thickness in a range of 50 A to 110 A (see Li Para [0032]).

As to claim 38, Joshi, Kumar, and Li disclose the apparatus of claim 32, wherein 
the third layer includes a super lattice of PbTiO3 (PTO) and SrTiO3 (STO) (see Li Para [0031]).

As to claim 39, Joshi, Kumar, and Li disclose the apparatus of claim 38, wherein 
the super lattice of PTO and STO are repeated in a range of 2 to 100 times (see Li Para [0032]; Thicknesses disclosed are sufficient for claimed repetitions of the lattice.).

Claim(s) 41 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi, US 20030132470 A1, in view of Kumar, US 20190027535 A1 and Lupino, US 20150249096 A1.

As to claim 41, Joshi discloses a system (see Joshi Para [0004]) comprising: 
a memory (see Joshi Para [0004]), the memory including: 
a word line (see Joshi Fig 2 Ref 220); a source line (see Joshi Fig 14 Ref 494); a bit-line (see Joshi Fig 13 Ref 544); and a memory bit-cell (see Joshi Fig 14 Ref 610) coupled to the source line, the bit-line, and the word line, wherein the memory bit-cell comprises 
a capacitor (see Joshi Fig 14 Ref 540) including a ferroelectric material (see Joshi Paras [0055] and [0073]) and a transistor (see Joshi Fig 12 Ref 208 and Para [0073]) fabricated on a backend of a die (see Joshi Fig 9).

Joshi does not appear to explicitly disclose
the transistor comprising: 

a channel region extending vertically between the first source or drain region, and the second source or drain region; wherein 
the capacitor is aligned vertically above or below both the first source or drain region, and the channel region; and wherein 
the capacitor is coupled to the transistor via the first source or drain region.

Kumar discloses 
the transistor comprising: 
a first source or drain region (see Kumar Fig 1 Ref 116); a second source or drain region (see Kumar Fig 1 Ref 106); and 
a channel region extending vertically between the first source or drain region, and the second source or drain region (see Kumar Fig 1 Ref 110); wherein 
the capacitor is aligned vertically above or below both the first source or drain region, and the channel region (see Kumar Fig 8 Ref 214); and wherein 
the capacitor is coupled to the transistor via the first source or drain region (see Kumar Fig 1 Ref 110).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that an apparatus, as disclosed by Joshi, may implement a particular select transistor, as disclosed by Kumar. The inventions are well known variants of structures for resistive memories and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Kumar’s attempt to improve electrostatic gate control (see Kumar Para [0041]).

Joshi and Kumar does not appear to explicitly disclose a processor, and a wireless interface to allow the processor to communicate with another device.

Lupino discloses a processor, and a wireless interface to allow the processor to communicate with another device (see Lupino Para [0549]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that an apparatus, as disclosed by Joshi and Jumar, may implement additional circuitry on particular layers, as disclosed by Lupino. The inventions are well known variants of structures for resistive memories and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Lupino’s attempt to optimize costs of the device (see Lupino Para [0403]).

As to claim 42, Joshi, Kumar, and Lupino disclose the apparatus of claim 41, wherein 
the capacitor comprises a layer of the ferroelectric material (see Kumar Fig 8 Ref 214), and conductive contact structure electrically coupled to the layer (see Kumar Fig 8 Refs 210 and 212), and wherein 
the conductive contact structure adjoins the first source or drain region (see Kumar Fig 8 Refs 210 and 212).

Claim(s) 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi, US 20030132470 A1, Kumar, US 20190027535 A1, and Lupino, US 20150249096 A1, in view of Schloss, US 20140009998 A1.

As to claim 43, Joshi, Kumar, and Lupino disclose the apparatus of claim 41,
peripheral circuitry coupled to the memory bit-cell.
 
Joshi, Kumar, and Lupino do not appear to explicitly disclose the peripheral circuitry comprises transistors positioned on the frontend of the die.

Schloss discloses the peripheral circuitry comprises transistors positioned on the frontend of the die (see Schloss Fig 7 Refs 720, 730, and 712).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that an apparatus, as disclosed by Joshi, Kumar, and Lupino, may implement additional circuitry on the front end layers, as disclosed by Schloss. The inventions are well known variants of structures for resistive memories and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Schloss’s attempt to include analog and digital circuitry on the active layer of the device (see Schloss Para [0064]).

Claim(s) 44-46, 48, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, US 20190027535 A1, in view of Liaw, US 9991268 B1 and Joshi, US 20030132470 A1.

As to claim 44, Kumar discloses an apparatus (see Kumar Fig 12) comprising: 
a first layer comprising metal (see Kumar Fig 8 Ref CA and Para [0042]) and coupled to a bit-line (see Kumar Fig 8 Ref 152); 
a second layer comprising and nitrogen (see Kumar Fig 1 lower Ref 108 and Para [0068]), the second layer adjacent to the first layer; 
a gate of a transistor (see Kumar Fig 1 Ref 112), wherein the gate is adjacent to the second layer; 
a third layer comprising and nitrogen (see Kumar Fig 1 upper Ref 108 and Para [0068]), the third layer adjacent to the gate; 
a fourth layer (see Kumar Fig 1 Ref 114) adjacent to the third layer, the fourth layer comprising a channel region of the transistor (see Kumar Fig 1 Ref 114), wherein 
the channel region is controllable by the gate (see Kumar Para [0041]); 
a fifth layer comprising metal (see Kumar Fig 8 Ref 210), the fifth layer adjacent to the fourth layer; 
a capacitor comprising ferroelectric material (see Kumar Fig 8 Ref 214), the capacitor adjacent to the fifth layer; 
a layer coupled to a source line (see Kumar Fig 10 Ref 220); wherein 
the transistor comprises a first source or drain region (see Kumar Fig 1 Ref 116), and a second source or drain region (see Kumar Fig 1 Ref 106), wherein 

the capacitor is aligned vertically above or below both the first source or drain region, and the channel region (see Kumar Fig 8 Ref 214); and wherein 
the capacitor is coupled to the transistor via the first source or drain region (see Kumar Fig 8 Ref 210).

Kumar do not appear to explicitly disclose a second layer comprising oxygen and nitrogen, and a third layer comprising oxygen and nitrogen.

Liaw discloses a second layer (see Liaw Fig 3 Ref 218) comprising oxygen and nitrogen (see Liaw Col 4 Lines 50-56), and a third layer (see Liaw Fig 3 Ref 218) comprising oxygen and nitrogen (see Liaw Col 4 Lines 50-56).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that an apparatus, as disclosed by Kumar, may incorporate spacers of particular compositions, as disclosed by Liaw. The inventions are known variants of devices which use transistors to control electron transport and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Liaw’s attempt to improve the functioning of transistors in a memory device (see Liaw Col 12 Lines 19-44).


a seventh layer comprising metal, the seventh layer adjacent the sixth layer.

Joshi discloses a sixth layer comprising metal, the sixth layer adjacent to the capacitor (see Joshi Fig 12 Ref 238); and 
a seventh layer comprising metal, the seventh layer adjacent the sixth layer (see Joshi Fig 12 Ref 494).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that an apparatus, as disclosed by Kumar and Liaw, may incorporate particular ferrelectric device layouts, as disclosed by Joshi. The inventions are known variants of devices which use transistors to control electron transport and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Joshi’s attempt to degradation of the memory device (see Joshi Para [0009]).

As to claim 45, Kumar, Liaw, and Joshi disclose the apparatus of claim 44, wherein 
the ferroelectric material comprises includes one of: Ti, Al, Nb, La, or SrTiO.sub.3 (STO) (see Joshi Para [0048]).

As to claim 46, Kumar, Liaw, and Joshi disclose the apparatus of claim 44, wherein 


As to claim 48, Kumar, Liaw, and Joshi disclose the apparatus of claim 44, wherein
wherein the metal of the first layer includes one of: N, Ta, Cu, W, Al, Au, Ag, Co, TiN, TaN, or Graphene (see Kumar Para [0051]).

As to claim 50, Kumar, Liaw, and Joshi disclose the apparatus of claim 44, wherein 
the capacitor and gate are positioned in a backend of a die (see Joshi Fig 9).

Claim(s) 47 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, US 20190027535 A1, Liaw, US 9991268 B1 and Joshi, US 20030132470 A1, in view of Li, US 20100110758 A1.

As to claim 47, Kumar, Liaw, and Joshi disclose the apparatus of claim 44, wherein 
the ferroelectric material includes a materials

Kumar, Liaw and Joshi do not appear to explicitly disclose a super lattice of PbTiO.sub.3 (PTO) and SrTiO.sub.3 (STO).

Li discloses a super lattice of PbTiO.sub.3 (PTO) and SrTiO.sub.3 (STO) (see Li Para [0031]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that an apparatus, as disclosed by Kumar, Liaw and Joshi, may be incorporated into ferroelectric memory devices with particular chemistries, as disclosed by Li. known variants of devices which use transistors to control electron transport and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Li’s attempt to increase electrode contact area (see Li Para [0026]).

As to claim 49, Kumar, Liaw, Joshi, and Li disclose the apparatus of claim 44, wherein 
the metal of the seventh layer includes one of: N, Ta, Cu, W, Al, Au, Ag, Co, TiN, TaN, or Graphene (see Li Para [0033]).

Claim(s) 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu, US 20170162702 A1, Li, US 20100110758 A1 and Liaw, US 9991268 B1, in view of Giles, US 20170200744 A1.

As to claim 51, Kumar, Liaw, Joshi disclose the apparatus of claim 44, wherein 
the fourth layer comprising the channel region includes a material.

Kumar, Liaw, Joshi do not appear to disclose poly silicon.

Giles discloses poly silicon (see Giles Para [0021]),

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that an apparatus, as disclosed by Kumar, Liaw, Joshi, may incorporate particular chemistries for finfet structures, as disclosed by Giles. The inventions are known variants of devices which use transistors to control electron transport and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Giles’s attempt to reduce power consumption (see Giles Para [0058]).

Response to Arguments
Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive. 

New art has been provided which renders the amended language obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 11/18/2021